BOYER, Chief Judge.
Appellee Grusmark moved for a summary judgment, whereupon appellant sought to have the court consider, in passing upon the appellee’s motion for summary judgment, certain depositions taken in another case to which appellee was not a party. Appellee received no notice of the taking of the depositions in the other case, was not present, was not represented and had no opportunity to cross examine the deponent. In considering a motion for summary judgment the trial judge is authorized to consider only those things and matters authorized by Rule 1.510 RCP. He was eminently correct in refusing to consider the above mentioned depositions which were never even filed in the case sub judice.
Finding the other points raised by appellant to be without merit, the summary judgment here appealed is
Affirmed.
McCORD and MILLS, JJ., concur.